Cite as 2013 Ark. 350

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-11-462

                                                    Opinion Delivered September   26, 2013

MICHAEL JIHAD AKBAR                                 APPEAL FROM THE LINCOLN
                                APPELLANT           COUNTY CIRCUIT COURT, 40LCV-10-
                                                    155, HON. JODI RAINES DENNIS,
V.                                                  JUDGE

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                            AFFIRMED.
                       APPELLEE


                                        PER CURIAM

       In 1993, appellant Michael Jihad Akbar was found guilty of first-degree murder and

aggravated assault, and he was sentenced as a habitual offender to serve an aggregate term of life

imprisonment. This court affirmed. Akbar v. State, 315 Ark. 627, 869 S.W.2d 706 (1994). On

December 17, 2010, appellant filed in the Lincoln County Circuit Court, the county in which he

was incarcerated,1 a pro se petition for writ of habeas corpus. The circuit court denied the

petition by written order, and appellant timely filed a notice of appeal from that order. We find

no error and affirm.

       The burden is on the petitioner in a habeas-corpus petition to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no basis

for a finding that a writ of habeas corpus should issue. Culbertson v. State, 2012 Ark. 112 (per

curiam). Under our statute, a petitioner who does not allege actual innocence and proceed under

Act 1780 of 2001 Acts of Arkansas must additionally make a showing by affidavit or other

       1
       At the time of this decision, appellant remains incarcerated in a prison facility in Lincoln
County.
                                       Cite as 2013 Ark. 350

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Darrough v. State, 2013 Ark. 28 (per curiam). A circuit court’s denial of

habeas relief will not be reversed unless the court’s findings are clearly erroneous. Justus v. Hobbs,

2013 Ark. 149 (per curiam).

       On appeal, appellant alleges that the trial court lacked jurisdiction to sentence him

because the amended felony information charging him impermissibly changed the nature and

degree of one of the crimes charged. Appellant was initially charged with first-degree murder

pursuant to Arkansas Code Annotated section 5-10-102 (Supp. 1991) with the information

tracking the definition of first-degree murder, as defined in section 5-10-102(a)(1). Eight months

before trial, the State amended the felony information to charge appellant pursuant to Arkansas

Code Annotated section 5-10-102 with the information tracking the definition of first-degree

murder, as defined in section 5-10-102(a)(2). The amended felony information additionally

charged appellant with aggravated assault.

       Appellant did not establish a basis for holding that the judgment was invalid on its face

or that the trial court was without jurisdiction. See Culbertson, 2012 Ark. 112. Allegations of trial

error concerning the information—such as improper amendment of the information, lack of

notice, and failure to include sufficient information to identify the crime—are not the type of

defect that raises a jurisdictional issue and are not cognizable in a procceding for the writ. Jones

v. Hobbs, 2013 Ark. 30 (per curiam); Craig v. Hobbs, 2012 Ark. 218 (per curiam). A court has

subject-matter jurisdiction to hear and determine cases involving violations of criminal statutes.

Bliss v. Hobbs, 2012 Ark. 315 (per curiam). Mere trial error does not deprive a court of



                                                  2
                                       Cite as 2013 Ark. 350

jurisdiction. Willis v. Hobbs, 2011 Ark. 509 (per curiam) (citing Wilkins v. Norris, 2011 Ark. 169

(per curiam)). A habeas proceeding does not afford a convicted defendant an opportunity to

retry his case, and it is not a substitute for direct appeal or postconviction relief. Fuller v. State,

2012 Ark. 376 (per curiam). Appellant’s allegation involving the amendment of the information

is not the type of error cognizable in a proceeding for the writ.

       Affirmed.

       Michael Jihad Akbar, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Irvin, Ass’t Att’y Gen., for appellee.




                                                  3